Name: Council Decision (EU) 2017/43 of 12 December 2016 on the position to be adopted, on behalf of the European Union, in the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, in relation to the update of Annexes XXI-A to XXI-P on regulatory approximation in the area of public procurement
 Type: Decision
 Subject Matter: European Union law;  European construction;  competition;  Europe;  trade policy;  international affairs
 Date Published: 2017-01-11

 11.1.2017 EN Official Journal of the European Union L 6/2 COUNCIL DECISION (EU) 2017/43 of 12 December 2016 on the position to be adopted, on behalf of the European Union, in the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, in relation to the update of Annexes XXI-A to XXI-P on regulatory approximation in the area of public procurement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community, and their Member States of the one part, and Ukraine, of the other part (1) (the Agreement), provides for the provisional application of the Agreement in part, as specified by the Union. (2) Article 1 of Council Decision 2014/668/EU (2) specifies the provisions of the Agreement to be applied provisionally, including the provisions on public procurement, and Annex XXI to the Agreement. The provisional application of those provisions is effective from 1 January 2016. (3) Article 153 of the Agreement provides that Ukraine is to ensure that its public procurement legislation is gradually made compatible with the relevant Union acquis, in line with the schedule provided in Annex XXI to the Agreement. (4) Several Union acts listed in Annexe XXI to the Agreement have been amended or repealed since the initialling of the Agreement on 30 March 2012. (5) Article 149 of the Agreement provides that the value thresholds for public procurement contracts provided for in Annex XXI-P to the Agreement are to be revised regularly, beginning in the first even year following the entry into force of the Agreement. (6) It is furthermore appropriate to take into account the progress made by Ukraine in the process of approximation to the Union acquis by amending certain deadlines. (7) It is therefore necessary to update Annex XXI in order to reflect the developments to the Union acquis listed therein, and revise the value thresholds for public procurement contracts provided for in Annex XXI-P to the Agreement. (8) Article 149 of the Agreement provides that the revision of the thresholds provided for in Annex XXI-P to the Agreement shall be adopted by decision of the Association Committee in Trade configuration. (9) Article 463(3) of the Agreement provides that the Association Council shall have the power to update or amend the Annexes to the Agreement. (10) Article 1 of the Association Council Decision No 3/2014 (3) delegates the power to update or amend the trade-related annexes of the Agreement to the Association Committee in Trade configuration, including Annex XXI pertaining to Chapter 8 (Public Procurement) of Title IV (Trade and trade-related matters). (11) It is therefore appropriate to establish the position to be adopted on behalf of the Union in relation to the update of Annex XXI to the Agreement to be adopted by the Association Committee in Trade configuration. (12) Article 152(1) of the Agreement stipulates that Ukraine shall submit to the Association Committee in Trade configuration a comprehensive roadmap for the implementation of the legislation related to public procurement with time schedules and milestones which should include all reforms in terms of legislative approximation and institutional capacity building. This roadmap shall comply with the phases and time schedules set out in Annex XXI-A to the Agreement. (13) Article 152(3) specifies that a favourable opinion by the Association Committee in Trade configuration is needed in order for the comprehensive roadmap to become a reference document for the process of implementation i.e. for the legislative approximation of the public procurement related legislation to the Union acquis. (14) It is therefore appropriate to establish the position to be adopted on behalf of the Union in relation to a favourable opinion regarding the comprehensive roadmap to be adopted by the Association Committee in Trade configuration, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the European Union in the Association Committee in Trade configuration established by Article 465 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), in relation to the update of Annex XXI of the Agreement shall be based on the draft Decision of that Committee, attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed to by the representatives of the Union in the Association Committee in Trade configuration without further decision of the Council of the European Union. Article 2 The position to be adopted on behalf of the Union within the Association Committee in Trade configuration established by Article 465 of the Agreement, in relation to the favourable opinion regarding the comprehensive roadmap shall be based on the draft Decision of that Committee referred to in Article 1(1). Article 3 The Decisions of the Association Committee in Trade configuration shall be published in the Official Journal of the European Union after their adoption. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 December 2016. For the Council The President F. MOGHERINI (1) OJ L 161, 29.5.2014, p. 3. (2) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (3) Decision No 3/2014 of the EU-Ukraine Association Council of 15 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration [2015/980] (OJ L 158, 24.6.2015, p. 4). DRAFT DECISION No 1/2016 OF THE EU-UKRAINE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION of ¦ updating Annex XXI to the Association Agreement and giving a favourable opinion regarding the comprehensive roadmap on public procurement THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement), and in particular Article 149, Article 153 and Article 463 thereof, Whereas: (1) In accordance with Article 486 of the Agreement, parts of the Agreement, including provisions on public procurement, are applied provisionally as of 1 January 2016. (2) Article 149 of the Agreement provides that the value thresholds for public procurement contracts provided for in Annex XXI-P are to be revised regularly, beginning in the first even year following the entry into force of the Agreement and such revision is to be adopted by decision of the Association Committee in Trade configuration, as set out in Article 465(4) of the Agreement. (3) Article 153 of the Agreement provides that Ukraine is to ensure that its public procurement legislation is gradually made compatible with the relevant Union acquis, in line with the schedule provided in Annex XXI to the Agreement. (4) Several Union acts listed in Annex XXI to the Agreement have been recast or repealed and replaced by a new Union act since the initialling of the Agreement on 30 March 2012. In particular, the Union adopted and notified to Ukraine the following acts: (a) Directive 2014/23/EU of the European Parliament and of the Council (2); (b) Directive 2014/24/EU of the European Parliament and of the Council (3); (c) Directive 2014/25/EU of the European Parliament and of the Council (4). (5) The above-mentioned Directives amended the value thresholds for public procurement contracts provided for in Annex XXI-P, which were subsequently amended by Commission Delegated Regulations (EU) 2015/2170 (5), (EU) 2015/2171 (6) and (EU) 2015/2172 (7), respectively. (6) Article 463(3) of the Agreement provides that the Association Council shall have the power to update or amend the Annexes to the Agreement. (7) It is necessary to update Annex XXI to the Agreement in order to reflect the changes made to the Union acquis listed in that Annex, in accordance with Articles 149, 153 and 463 of the Agreement. (8) The new Union acquis on public procurement has a new structure. It is appropriate to reflect this new structure in Annex XXI. In the interest of clarity, Annex XXI should be updated in its entirety and replaced by the Annex as set out in the Appendix to this Decision. It is furthermore appropriate to take into account the progress made by Ukraine in the process of approximation to the Union acquis. (9) Article 465(2) of the Agreement specifies that the Association Council may delegate to the Association Committee in Trade configuration any of its powers, including the power to take binding decisions. (10) The EU-Ukraine Association Council empowered the Association Committee in Trade configuration in its Decision No 3/2014 (8) of 15 December 2014 to update or amend certain trade-related annexes. (11) Article 152(1) of the Agreement stipulates that Ukraine shall submit to the Association Committee in Trade configuration a comprehensive roadmap for the implementation of the legislation related to public procurement with time schedules and milestones which should include all reforms in terms of legislative approximation to the Union acquis. (12) Article 152(3) specifies that a favourable opinion by the Association Committee in Trade configuration is needed in order for the comprehensive roadmap to become a reference document for the process of implementation, namely for the legislative approximation of the public procurement related legislation to the Union acquis. (13) It is therefore appropriate for the Association Committee in Trade configuration to adopt a decision giving favourable opinion regarding the comprehensive roadmap, HAS ADOPTED THIS DECISION: Article 1 Annex XXI to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and Ukraine, of the other part, is hereby replaced by the updated version of the Annex, which is attached to this Decision. Article 2 A favourable opinion is given regarding the comprehensive roadmap approved by the Ordinance of the Cabinet of Ministers of Ukraine of 24 February 2016 (number 175-p) adopted by the government of Ukraine on 24 February 2016. Article 3 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee in Trade configuration The Chair (1) OJ L 161, 29.5.2014, p. 3. (2) Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts (OJ L 94, 28.3.2014, p. 1). (3) Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (OJ L 94, 28.3.2014, p. 65). (4) Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC (OJ L 94, 28.3.2014, p. 243). (5) Commission Delegated Regulation (EU) 2015/2170 of 24 November 2015 amending Directive 2014/24/EU of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (OJ L 307, 25.11.2015, p. 5). (6) Commission Delegated Regulation (EU) 2015/2171 of 24 November 2015 amending Directive 2014/25/EU of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (OJ L 307, 25.11.2015, p. 7). (7) Commission Delegated Regulation (EU) 2015/2172 of 24 November 2015 amending Directive 2014/23/EU of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (OJ L 307, 25.11.2015, p. 9). (8) Decision No 3/2014 of the EU-Ukraine Association Council of 15 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration [2015/980] (OJ L 158, 24.6.2015, p. 4). ANNEX XXI-A TO CHAPTER 8 INDICATIVE TIME SCHEDULE FOR INSTITUTIONAL REFORM, LEGISLATIVE APPROXIMATION AND MARKET ACCESS Phase Indicative time schedule Market access granted to the EU by Ukraine Market access granted to Ukraine by the EU 1. Implementation of Articles 150(2) and 151 of this Agreement Agreement of the Reform Strategy set out in Article 152 of this Agreement 6 months after the entry into force of this Agreement Supplies for central government authorities Supplies for central government authorities 2. Approximation and implementation of basic elements of Directive 2014/24/EU and of Directive 89/665/EEC 3 years after the entry into force of this Agreement Supplies for state, regional and local authorities and bodies governed by public law Supplies for state, regional and local authorities and bodies governed by public law Annexes XXI-B and XXI-C 3. Approximation and implementation of basic elements of Directive 2014/25/EU and of Directive 92/13/EEC 4 years after the entry into force of this Agreement Supplies for all contracting entities in the utilities sector Supplies for all contracting entities Annexes XXI-D and XXI-E 4. Approximation and implementation of other elements of Directive 2014/24/EU. Approximation and implementation of Directive 2014/23/EU 6 years after the entry into force of this Agreement Service and works contracts and concessions for all contracting authorities Service and works contracts and concessions for all contracting authorities Annexes XXI-F, XXI-G, and XXI-H 5. Approximation and implementation of other elements of Directive 2014/25/EU 8 years after the entry into force of this Agreement Service and works contracts for all contracting entities in the utilities sector Service and works contracts for all contracting entities in the utilities sector Annexes XXI-I and XXI-J ANNEX XXI-B TO CHAPTER 8 BASIC ELEMENTS OF DIRECTIVE 2014/24/EU of 26 February 2014 on public procurement (Phase 2) TITLE I Scope, definitions and general principles CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 1 Subject-matter and scope: paragraphs 1, 2, 5 and 6 Article 2 Definitions: paragraph 1, points (1), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (18), (19), (20), (22), (23), (24) Article 3 Mixed procurement Section 2 Thresholds Article 4 Threshold amounts Article 5 Methods for calculating the estimated value of procurement Section 3 Exclusions Article 7 Contracts in the water, energy, transport and postal services sectors Article 8 Specific exclusions in the field of electronic communications Article 9 Public contracts awarded and design contests organised pursuant to international rules Article 10 Specific exclusions for service contracts Article 11 Service contracts awarded on the basis of an exclusive right Article 12 Public contracts between entities within the public sector Section 4 Specific situations Subsection 1 Subsidised contracts and research and development services Article 13 Contracts subsidised by contracting authorities Article 14 Research and development services Subsection 2 Procurement involving defence and security aspects Article 15 Defence and security Article 16 Mixed procurement involving defence or security aspects Article 17 Public contracts and design contests involving defence or security aspects which are awarded or organised pursuant to international rules CHAPTER II General Rules Article 18 Principles of procurement Article 19 Economic operators Article 21 Confidentiality Article 22 Rules applicable to communication: paragraphs 2-6 Article 23 Nomenclatures Article 24 Conflicts of interest TITLE II Rules on public contracts CHAPTER I Procedures Article 26 Choice of procedures: paragraphs 1, 2, first alternative of paragraph 4, 5, 6 Article 27 Open procedure Article 28 Restricted procedure Article 29 Competitive procedure with negotiation Article 32 Use of the negotiated procedure without prior publication CHAPTER III Conduct of the procedure Section 1 Preparation Article 40 Preliminary market consultations Article 41 Prior involvement of candidates or tenderers Article 42 Technical specifications Article 43 Labels Article 44 Test reports, certification and other means of proof: paragraphs 1, 2 Article 45 Variants Article 46 Division of contracts into lots Article 47 Setting time limits Section 2 Publication and transparency Article 48 Prior information notices Article 49 Contract notices Article 50 Contract award notices: paragraphs 1 and 4 Article 51 Form and manner of publication of notices: first subparagraph of paragraph 1, first subparagraph of paragraph 5 Article 53 Electronic availability of procurement documents Article 54 Invitations to candidates Article 55 Informing candidates and tenderers Section 3 Choice of participants and award of contracts Article 56 General principles Subsection 1 Criteria for qualitative selection Article 57 Exclusion grounds Article 58 Selection criteria Article 59 European Single Procurement Document: paragraph 1 mutatis mutandis, paragraph 4 Article 60 Means of proof Article 62 Quality assurance standards and environmental management standards: paragraphs 1 and 2 Article 63 Reliance on the capacities of other entities Subsection 2 Reduction of numbers of candidates, tenders and solutions Article 65 Reduction of the number of otherwise qualified candidates to be invited to participate Article 66 Reduction of the number of tenders and solutions Subsection 3 Award of the contract Article 67 Contract award criteria Article 68 Life-cycle costing: paragraphs 1 and 2 Article 69 Abnormally low tenders: paragraphs 1 to 4 CHAPTER IV Contract performance Article 70 Conditions for performance of contracts Article 71 Subcontracting Article 72 Modification of contracts during their term Article 73 Termination of contracts TITLE III Particular procurement regimes CHAPTER I Social and other specific services Article 74 Award of contracts for social and other specific services Article 75 Publication of notices Article 76 Principles of awarding contracts ANNEXES ANNEX II LIST OF THE ACTIVITIES REFFERED TO IN POINT 6(a) OF ARTICLE 2(1) ANNEX III LIST OF PRODUCTS REFFERED TO IN ARTICLE 4(b) WITH REGARD TO CONTRACTS AWARDED CONTRACTING AUTHORITIES IN THE FIELD OF DEFENCE ANNEX IV REQUIREMENTS RELATING TO TOOLS AND DEVICES FOR THE ELECTRONIC RECEIPT OF TENDERS, REQUESTS FOR PARTICIPATION AS WELL AS PLANS AND PROJECTS IN CONTESTS ANNEX V INFORMATION TO BE INCLUDED IN NOTICES Part A: INFORMATION TO BE INCLUDED IN NOTICES OF THE PUBLICATION OF A PRIOR INFORMATION NOTICE ON A BUYER PROFILE Part B: INFORMATION TO BE INCLUDED IN PRIOR INFORMATION NOTICES (as referred to in Article 48) Part C: INFORMATION TO BE INCLUDED IN CONTRACT NOTICES (as referred to in Article 49) Part D: INFORMATION TO BE INCLUDED IN CONTRACT AWARD NOTICES (as referred to in Article 50) Part G: INFORMATION TO BE INCLUDED IN NOTICES OF MODIFICATIONS OF A CONTRACT DURING ITS TERM (as referred to in Article 72(1)) Part H: INFORMATION TO BE INCLUDED IN CONTRACT NOTICES CONCERNING CONTRACTS FOR SOCIAL AND OTHER SPECIFIC SERVICES (as referred to in Article 75(1)) Part I: INFORMATION TO BE INCLUDED IN PRIOR INFORMATION NOTICES FOR SOCIAL AND OTHER SPECIFIC SERVICES (as referred to in Article 75(1)) Part J: INFORMATION TO BE INCLUDED IN CONTRACT AWARD NOTICES CONCERNING CONTRACTS FOR SOCIAL AND OTHER SPECIFIC SERVICES (as referred to in Article 75(2)) ANNEX VII DEFINITION OF CERTAIN TECHNICAL SPECIFICATIONS ANNEX IX CONTENTS OF THE INVITATIONS TO SUBMIT A TENDER, TO PARTICIPATE IN THE DIALOGUE OR TO CONFIRM INTEREST PROVIDED FOR UNDER ARTICLE 54 ANNEX X LIST OF INTERNATIONAL SOCIAL AND ENVIRONMENTAL CONVENTIONS REFERRED TO IN ARTICLE 18(2) ANNEX XII MEANS OF PROOF OF SELECTION CRITERIA ANNEX XIV SERVICES REFFERED TO IN ARTICLE 74 ANNEX XXI-C TO CHAPTER 8 BASIC ELEMENTS OF DIRECTIVE 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts (Directive 89/665/EEC) as amended by Directive 2007/66/EC of the European Parliament and of the Council of 11 December 2007 amending Council Directives 89/665/EEC and 92/13/EEC with regard to improving the effectiveness of review procedures concerning the award of public contracts (Directive 2007/66/EC) and by Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts (Directive 2014/23/EU) (Phase 2) Article 1 Scope and availability of review procedures Article 2 Requirements for review procedures Article 2a Standstill period Article 2b Derogations from the standstill period Point (b) of the first paragraph of Article 2b Article 2c Time limits for applying for review Article 2d Ineffectiveness Paragraph 1(b) Paragraphs 2 and 3 Article 2e Infringements of this Directive and alternative penalties Article 2f Time limits ANNEX XXI-D TO CHAPTER 8 BASIC ELEMENTS OF DIRECTIVE 2014/25/EU of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors (Phase 3) TITLE I Scope, definitions and general principles CHAPTER I Subject-matter and definitions Article 1 Subject-matter and scope: paragraphs 1, 2, 5 and 6 Article 2 Definitions: points 1 to 9, 13 to 16 and 18 to 20 Article 3 Contracting authorities (paragraphs 1 and 4) Article 4 Contracting entities: paragraphs 1 to 3 Article 5 Mixed procurement covering the same activity Article 6 Procurement covering several activities CHAPTER II Activities Article 7 Common provisions Article 8 Gas and heat Article 9 Electricity Article 10 Water Article 11 Transport services Article 12 Ports and airports Article 13 Postal services Article 14 Extraction of oil and gas and exploration for, or extraction of, coal or other solid fuels CHAPTER III Material scope Section 1 Thresholds Article 15 Threshold amounts Article 16 Methods for calculating the estimated value of procurement: paragraphs 1 to 4 and 7 to 14 Section 2 Excluded contracts and design contests: Special provisions for procurement involving defence and security aspects Subsection 1 Exclusions applicable to all contracting entities and special exclusions for the water and energy sector Article 18 Contracts awarded for purposes of resale or lease to third parties: paragraph 1 Article 19 Contracts and design contests awarded or organised for purposes other than the pursuit of a covered activity or for the pursuit of such an activity in a third country: paragraph 1 Article 20 Contracts awarded and design contests organised pursuant to international rules Article 21 Specific exclusions for service contracts Article 22 Service contracts awarded on the basis of an exclusive right Article 23 Contracts awarded by certain contracting entities for the purchase of water and for the supply of energy or of fuels for the production of energy Subsection 2 Procurement involving defence and security aspects Article 24 Defence and security Article 25 Mixed procurement covering the same activity and involving defence or security aspects Article 26 Procurement covering several activities and involving defence or security aspects Article 27 Contracts and design contests involving defence or security aspects which are awarded or organised pursuant to international rules Subsection 3 Special relations (cooperation, affiliated undertakings and joint ventures) Article 28 Contracts between contracting authorities Article 29 Contracts awarded to an affiliated undertaking Article 30 Contracts awarded to a joint venture or to a contracting entity forming part of a joint venture Subsection 4 Specific situations Article 32 Research and development services CHAPTER IV General principles Article 36 Principles of procurement Article 37 Economic operators Article 39 Confidentiality Article 40 Rules applicable to communication Article 41 Nomenclatures Article 42 Conflicts of interest TITLE II Rules applicable to contracts CHAPTER I Procedures Article 44 Choice of procedures: paragraphs 1, 2 and 4 Article 45 Open procedure Article 46 Restricted procedure Article 47 Negotiated procedure with prior call for competition Article 50 Use of the negotiated procedure without prior call for competition: points (a) to (i) CHAPTER III Conduct of the procedure Section 1 Preparation Article 58 Preliminary market consultations Article 59 Prior involvement of candidates or tenderers Article 60 Technical specifications Article 61 Labels Article 62 Test reports, certification and other means of proof Article 63 Communication of technical specifications Article 64 Variants Article 65 Division of contracts into lots Article 66 Setting time limits Section 2 Publication and transparency Article 67 Periodic indicative notices Article 68 Notices on the existence of a qualification system Article 69 Contract notices Article 70 Contract award notices: paragraphs 1, 3 and 4 Article 71 Form and manner of publication of notices: paragraph 1, first subparagraph of paragraph 5 Article 73 Electronic availability of procurement documents Article 74 Invitations to candidates Article 75 Informing applicants for qualification, candidates and tenderers Section 3 Choice of participants and award of contract Article 76 General principles Subsection 1 Qualification and qualitative selection Article 78 Criteria for qualitative selection Article 79 Reliance on the capacities of other entities: paragraph 2 Article 80 Use of exclusion grounds and selection criteria provided for under Directive 2014/24/EU Article 81 Quality assurance standards and environmental management standards: paragraphs 1 and 2 Subsection 2 Award of the contract Article 82 Contract award criteria Article 83 Life-cycle costing: paragraphs 1 and 2 Article 84 Abnormally low tenders: paragraphs 1 to 4 CHAPTER IV Contract performance Article 87 Conditions for performance of contracts Article 88 Subcontracting Article 89 Modification of contracts during their term Article 90 Termination of contracts TITLE III Particular procurement regimes CHAPTER I Social and other specific services Article 91 Award of contracts for social and other specific services Article 92 Publication of notices Article 93 Principles of awarding contracts ANNEXES ANNEX I List of activities as set out in point (a) of point 2 of Article 2 ANNEX V Requirement relating to tools and devices for the electronic receipt of tenders, requests to participate, applications for qualification as well as plans and projects in contests ANNEX VI A Information to be included in the periodic indicative notice (as referred to in Article 67) ANNEX VI B Information to be included in notices of publication of a periodic indicative notice on a buyer profile not used as a means of calling for competition (as referred to in Article 67(1)) ANNEX VIII Definition of certain technical specifications ANNEX IX Features concerning publication ANNEX X Information to be included in the notice on the existence of a qualification system (as referred to in point (b) of Article 44(4) and in Article 68) ANNEX XI Information to be included in contract notices (as referred to in Article 69) ANNEX XII Information to be included in the contract award notice (as referred to in Article 70) ANNEX XIII Contents of the invitation to submit a tender, to participate in the dialogue, to negotiate or to confirm interest provided for under Article 74 ANNEX XIV List of International Social and Environmental Conventions referred to in Article 36(2) ANNEX XVI Information to be included in notices of modifications of a contract during its term (as referred to in Article 89(1)) ANNEX XVII Services referred to in Article 91 ANNEX XVIII Information to be included in notices concerning contracts for social and other specific services (as referred to in Article 92) ANNEX XXI-E TO CHAPTER 8 BASIC ELEMENTS OF COUNCIL DIRECTIVE 92/13/EEC of 25 February 1992 coordinating the laws, regulations and administrative provisions relating to the application of Community rules on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (Directive 92/13/EEC) as amended by Directive 2007/66/EC and Directive 2014/23/EU (Phase 3) Article 1 Scope and availability of review procedures Article 2 Requirements for review procedures Article 2a Standstill period Article 2b Derogations from the standstill period Point (b) of the first paragraph of Article 2b Article 2c Time limits for applying for review Article 2d Ineffectiveness Paragraphs 1(b), 2 and 3 Article 2e Infringements of this Directive and alternative penalties Article 2f Time limits ANNEX XXI-F TO CHAPTER 8I. OTHER NON-MANDATORY ELEMENTS OF DIRECTIVE 2014/24/EU(Phase 4) The elements of Directive 2014/24/EU set out in this Annex are not mandatory but recommended for approximation. Ukraine may approximate these elements within the time-frame set in Annex XXI-B TITLE I Scope, definitions and general principles CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 2 Definitions (paragraph 1, points (14) and (16)) Article 20 Reserved contracts TITLE II Rules on public contracts CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 37 Centralised purchasing activities and central purchasing bodies CHAPTER III Conduct of the procedure Section 3 Choice of participants and award of contracts Article 64 Official lists of approved economic operators and certification by bodies established under public or private law TITLE III Particular procurement regimes CHAPTER I Article 77 Reserved contracts for certain services II. NON-MANDATORY ELEMENTS OF DIRECTIVE 2014/23/EU(Phase 4) The elements of Directive 2014/23/EU set out in this Annex are not mandatory but recommended for approximation. Ukraine may approximate these elements within the time-frame set in Annex XXI-B TITLE I Subject matter, scope, principles and definitions CHAPTER I Scope, general principles and definitions Section IV Specific situations Article 24 Reserved Concessions ANNEX XXI-G TO CHAPTER 8I. OTHER MANDATORY ELEMENTS OF DIRECTIVE 2014/24/EU(Phase 4) TITLE I Scope, definitions and general principles CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 2 Definitions (paragraph 1, point (21)) Article 22 Rules applicable to communication: paragraph 1 TITLE II Rules on public contracts CHAPTER I Procedures Article 26 Choice of procedures: paragraph 3, second alternative of paragraph 4 Article 30 Competitive dialogue Article 31 Innovation Partnership CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 33 Framework agreements Article 34 Dynamic purchasing systems Article 35 Electronic auctions Article 36 Electronic catalogues Article 38 Occasional joint procurement CHAPTER III Conduct of the procedure Section 2 Publication and Transparency Article 50 Contract award notices: paragraphs 2 and 3 TITLE III Particular procurement regimes CHAPTER II Rules governing design contests Article 78 Scope Article 79 Notices Article 80 Rules on the organisation of design contests and the selection of participants Article 81 Composition of the jury Article 82 Decisions of the jury ANNEXES ANNEX V INFORMATION TO BE INCLUDED IN NOTICES Part E: INFORMATION TO BE INCLUDED IN DESIGN CONTEST NOTICES (as referred to in Article 79(1)) Part F: INFORMATION TO BE INCLUDED IN NOTICES OF THE RESULTS OF A CONTEST (as referred to in Article 79(2)) ANNEX VI INFORMATION TO BE INCLUDED IN THE PROCUREMENT DOCUMENTS RELATING TO ELECTRONIC AUCTIONS (ARTICLE 35(4)) II. MANDATORY ELEMENTS OF DIRECTIVE 2014/23/EU(Phase 4) TITLE I Subject matter, scope, principles and definitions CHAPTER I Scope, general principles and definitions Section I Subject-matter, scope, general principles, definitions and threshold Article 1 Subject-matter and scope: paragraphs 1, 2 and 4 Article 2 Principle of free administration by public authorities Article 3 Principle of equal treatment, non-discrimination and transparency Article 4 Freedom to define services of general economic interest Article 5 Definitions Article 6 Contracting authorities: paragraphs 1 and 4 Article 7 Contracting entities Article 8 Threshold and methods for calculating the estimated value of concessions Section II Exclusions Article 10 Exclusions applicable to concessions awarded by contracting authorities and contracting entities Article 11 Specific exclusions in the field of electronic communications Article 12 Specific exclusions in the field of water Article 13 Concessions awarded to an affiliated undertaking Article 14 Concessions awarded to a joint venture or to a contracting entity forming part of a joint venture Article 17 Concessions between entities within the public sector Section III General provisions Article 18 Duration of the concession Article 19 Social and other specific services Article 20 Mixed contracts Article 21 Mixed procurement contracts involving defence or security aspects Article 22 Contracts covering both activities referred to in Annex II and other activities Article 23 Concessions covering both activities referred to in Annex II and activities involving defence or security aspects Article 25 Research and development services CHAPTER II Principles Article 26 Economic operators Article 27 Nomenclatures Article 28 Confidentiality Article 29 Rules applicable to communication TITLE II Rules on the award of concessions: General principles and procedural guarantees CHAPTER I General principles Article 30 General principles: paragraphs 1, 2 and 3 Article 31 Concession notices Article 32 Concession award notices Article 33 Form and manner of publication of notices: first subparagraph of paragraph 1 Article 34 Electronic availability of concession documents Article 35 Combating corruption and preventing conflicts of interest CHAPTER II Procedural guarantees Article 36 Technical and functional requirements Article 37 Procedural guarantees Article 38 Selection of and qualitative assessment of candidates Article 39 Time limits for receipt of applications and tenders for the concession Article 40 Provision of information to candidates and tenderers Article 41 Award criteria TITLE III Rules on performance of concessions Article 42 Subcontracting Article 43 Modification of contracts during their term Article 44 Termination of concessions Article 45 Monitoring and Reporting ANNEXES ANNEX I LIST OF THE ACTIVITIES REFERRED TO IN POINT (7) OF ARTICLE 5 ANNEX II ACTIVITIES EXERCISED BY CONTRACTING ENTITIES AS REFERRED TO IN ARTICLE 7 ANNEX III LIST OF LEGAL ACTS OF THE UNION REFERRED TO IN POINT (B) OF ARTICLE 7(2) ANNEX IV SERVICES REFERRED TO IN ARTICLE 19 ANNEX V INFORMATION TO BE INCLUDED IN CONCESSION NOTICES REFERRED TO IN ARTICLE 31 ANNEX VI INFORMATION TO BE INCLUDED IN PRIOR INFORMATION NOTICES CONCERNING CONCESSIONS FOR SOCIAL AND OTHER SPECIFIC SERVICES, AS REFERRED TO IN ARTICLE 31(3) ANNEX VII INFORMATION TO BE INCLUDED IN CONCESSION AWARD NOTICES, AS REFERRED TO IN ARTICLE 32 ANNEX VIII INFORMATION TO BE INCLUDED IN CONCESSION AWARD NOTICES CONCERNING CONCESSIONS FOR SOCIAL AND OTHER SPECIFIC SERVICES, AS REFERRED TO IN ARTICLE 32 ANNEX IX FEATURES CONCERNING PUBLICATION ANNEX X LIST OF INTERNATIONAL SOCIAL AND ENVIRONMENTAL CONVENTIONS REFERRED TO IN ARTICLE 30(3) ANNEX XI INFORMATION TO BE INCLUDED IN NOTICES OF MODIFICATIONS OF A CONCESSION DURING ITS TERM ACCORDING TO ARTICLE 43 ANNEX XXI-H TO CHAPTER 8 OTHER ELEMENTS OF DIRECTIVE 89/665/EEC as amended by Directive 2007/66/EC and Directive 2014/23/EU (Phase 4) Article 2b Derogations from the standstill period Point (c) of the first paragraph of Article 2b Article 2d Ineffectiveness Point (c) of the first paragraph of Article 2d Paragraph 5 ANNEX XXI-I TO CHAPTER 8 (Phase 5) I. OTHER MANDATORY ELEMENTS OF DIRECTIVE 2014/25/EU TITLE I Scope, definitions and general principles CHAPTER I Subject-matter and definitions Article 2 Definitions: point 17 CHAPTER III Material scope Section 1 Thresholds Article 16 Methods for calculating the estimated value of procurement: paragraphs 5, 6 TITLE II Rules applicable to contracts CHAPTER I Procedures Article 44 Choice of procedures: paragraph 3 Article 48 Competitive dialogue Article 49 Innovation Partnership Article 50 Use of the negotiated procedure without prior call for competition: point (j) CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 51 Framework agreements Article 52 Dynamic purchasing systems Article 53 Electronic auctions Article 54 Electronic catalogues Article 56 Occasional joint procurement CHAPTER III Conduct of the procedure Section 2 Publication and transparency Article 70 Contract award notices: paragraph 2 Section 3 Choice of participants and award of contract Subsection 1 Qualification and qualitative selection Article 77 Qualification systems Article 79 Reliance on the capacities of other entities: paragraph 1 TITLE III Particular procurement regimes CHAPTER II Rules governing design contests Article 95 Scope Article 96 Notices Article 97 Rules on the organisation of design contests, the selection of participants and the jury Article 98 Decision of the jury ANNEXES ANNEX VII Information to be included in the procurement documents relating to electronic auctions (Article 53(4)) ANNEX XIX Information to be included in the design contest notice (as referred to in Article 96(1)) ANNEX XX Information to be included in the results of design contest notices (as referred to in Article 96(1)) II. OTHER NON-MANDATORY ELEMENTS OF DIRECTIVE 2014/25/EU The further elements of Directive 2014/25/EU set out in this Annex are not mandatory but recommended for approximation. Ukraine may approximate these elements within the time-frame set in Annex XXI-B. TITLE I Scope, definitions and general principles CHAPTER I Subject-matter and definitions Article 2 Definitions: points 10 to 12 CHAPTER IV General principles Article 38 Reserved contracts TITLE II Rules applicable to contracts CHAPTER I Procedures Article 55 Centralised purchasing activities and central purchasing bodies TITLE III Particular procurement regimes CHAPTER I Social and other specific services Article 94 Reserved contracts for certain services ANNEX XXI-J TO CHAPTER 8 OTHER ELEMENTS OF DIRECTIVE 92/13/EEC as amended by Directive 2007/66/EC and Directive 2014/23/EU (Phase 5) Article 2b Derogations from the standstill period Point (c) of the first paragraph of Article 2b Article 2d Ineffectiveness Point (c) of paragraph 1 of Article 2d, Paragraph 5 ANNEX XXI-K TO CHAPTER 8 I. PROVISIONS OF DIRECTIVE 2014/24/EU OUTSIDE THE SCOPE OF APPROXIMATION The elements of Directive 2014/24/EU listed in this Annex are not subject to the process of approximation. TITLE I Scope, definitions and general principles CHAPTER I Scope and definitions Section 1 Subject-matter and definitions Article 1 Subject-matter and scope: paragraphs 3 and 4 Article 2 Definitions: paragraph 2 Section 2 Thresholds Article 6 Revision of the thresholds and of the list of central government authorities TITLE II Rules on public contracts CHAPTER I Procedures Article 25 Conditions relating to the GPA and other international agreements CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 39 Procurement involving contracting authorities from different Member States CHAPTER III Conduct of the procedure Section 1 Preparation Article 44 Test reports, certification and other means of proof: paragraph 3 Section 2 Publication and transparency Article 51 Form and manner of publication of notices: second subparagraph of paragraph 1, paragraphs 2, 3, 4, second subparagraph of paragraph 5, paragraph 6 Article 52 Publication at national level Section 3 Choice of participants and award of contracts Article 61 Online repository of certificates (e-Certis) Article 62 Quality assurance standards and environmental management standards: paragraph 3 Article 68 Life-cycle costing: paragraph 3 Article 69 Abnormally low tender: paragraph 5 TITLE IV Governance Article 83 Enforcement Article 84 Individual reports on procedures for the award of contracts Article 85 National reporting and statistical information Article 86 Administrative Cooperation TITLE V Delegated powers, implementing powers and final provisions Article 87 Exercise of the delegation of powers Article 88 Urgency procedure Article 89 Committee procedure Article 90 Transposition and transitional provisions Article 91 Repeals Article 92 Review Article 93 Entry into force Article 94 Addressees ANNEXES ANNEX I CENTRAL GOVERNMENT AUTHORITIES ANNEX VIII FEATURES CONCERNING PUBLICATION ANNEX XI REGISTERS ANNEX XIII LIST OF EU LEGISLATION REFERRED TO IN ARTICLE 68(3) ANNEX XV CORRELATION TABLE II. PROVISIONS OF DIRECTIVE 2014/23/EU OUTSIDE THE SCOPE OF APPROXIMATION The elements of Directive 2014/23/EU listed in this Annex are not subject to the process of approximation. TITLE I Subject matter, scope, principles and definitions CHAPTER I Scope, general principles and definitions Section I Subject-matter, scope, general principles, definitions and threshold Article 1 Subject-matter and scope: paragraph 3 Article 6 Contracting authorities: paragraphs 2 and 3 Article 9 Revision of the threshold Section II Exclusions Article 15 Notification of information by contracting entities Article 16 Exclusion of activities which are directly exposed to competition TITLE II Rules on the award of concessions: General principles and procedural guarantees CHAPTER I General principles Article 30 General principles: paragraph 4 Article 33 Form and manner of publication of notices: second subparagraph of paragraph 1, paragraphs 2, 3 and 4 TITLE IV Amendments to Directive 89/665/EEC and 92/13/EEC Article 46 Amendments to Directive 89/665/EEC Article 47 Amendments to Directive 92/13/EEC TITLE V Delegated powers, implementing powers and final provisions Article 48 Exercise of the delegation Article 49 Urgency procedure Article 50 Committee procedure Article 51 Transposition Article 52 Transitional provisions Article 53 Monitoring and reporting Article 54 Entry into force Article 55 Addressees ANNEX XXI-L TO CHAPTER 8 PROVISIONS OF DIRECTIVE 2014/25/EU OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. TITLE I Scope, definitions and general principles CHAPTER I Subject-matter and definitions Article 1 Subject matter and scope: paragraphs 3 and 4 Article 3 Contracting authorities: paragraphs 2 and 3 Article 4 Contracting entities: paragraph 4 CHAPTER III Material scope Section 1 Thresholds Article 17 Revision of the thresholds Section 2 Excluded contracts and design contests: Special provisions for procurement involving defence and security aspects Subsection 1 Exclusions applicable to all contracting entities and special exclusions for the water and energy sector Article 18 Contracts awarded for purposes of resale or lease to third parties: paragraph 2 Article 19 Contracts and design contests awarded or organised for purposes other than the pursuit of a covered activity or for the pursuit of such an activity in a third country: paragraph 2 Subsection 3 Special relations (cooperation, affiliated undertakings and joint ventures) Article 31 Notification of information Subsection 4 Specific situations Article 33 Contracts subject to special arrangements Subsection 5 Activities directly exposed to competition and procedural provisions relating thereto Article 34 Activities directly exposed to competition Article 35 Procedure for establishing whether Article 34 is applicable TITLE II Rules applicable to contracts CHAPTER I Procedures Article 43 Conditions relating to the GPA and other international agreements CHAPTER II Techniques and instruments for electronic and aggregated procurement Article 57 Procurement involving contracting entities from different Member States CHAPTER III Conduct of the procedure Section 2 Publication and transparency Article 71 Form and manner of publication of notices: paragraphs 2, 3, 4, second subparagraph of paragraph 5, paragraph 6 Article 72 Publication at national level Section 3 Choice of participants and award of contract Article 81 Quality assurance standards and environmental management standards: paragraph 3 Article 83 Life-cycle costing: paragraph 3 Section 4 Tenders comprising products originating in third countries and relations with those countries Article 85 Tenders comprising products originating in third countries Article 86 Relations with third countries as regards works, supplies and service contracts TITLE IV Governance Article 99 Enforcement Article 100 Individual reports on procedures for the award of contracts Article 101 National reporting and statistical information Article 102 Administrative cooperation TITLE V Delegated powers, implementing powers and final provisions Article 103 Exercise of the delegation Article 104 Urgency procedure Article 105 Committee procedure Article 106 Transposition and transitional provisions Article 107 Repeal Article 108 Review Article 109 Entry into force Article 110 Addressees ANNEXES ANNEX II List of Union legal acts referred to in Article 4(3) ANNEX III List of Union legal acts referred to in Article 34(3) ANNEX IV Deadlines for the adoption of the implementing acts referred to in Article 35 ANNEX XV List of Union legal acts referred to in Article 83(3) ANNEX XXI-M TO CHAPTER 8 PROVISIONS OF DIRECTIVE 89/665/EEC AS AMENDED BY DIRECTIVE 2007/66/EC AND DIRECTIVE 2014/23/EU OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. Article 2b Derogations from the standstill period Point (a) of the first paragraph of Article 2b Article 2d Ineffectiveness Point (a) of paragraph 1 of Article 2d, Paragraph 4 Article 3 Corrective Mechanisms Article 3a Content of the notice for voluntary ex ante transparency Article 3b Committee Procedure Article 4 Implementation Article 4a Review ANNEX XXI-N TO CHAPTER 8 PROVISIONS OF DIRECTIVE 92/13/EEC AS AMENDED BY DIRECTIVE 2007/66/EC AND DIRECTIVE 2014/23/EU OUTSIDE THE SCOPE OF APPROXIMATION The elements listed in this Annex are not subject to the process of approximation. Article 2b Derogations from the standstill period Point (a) of the first paragraph of Article 2b Article 2d Ineffectiveness Point (a) of paragraph 1 of Article 2d, Paragraph 4 Article 3a Content of the notice for voluntary ex ante transparency Article 3b Committee Procedure Article 8 Corrective Mechanisms Article 12 Implementation Article 12a Review ANNEX XXI-O TO CHAPTER 8 UKRAINE: INDICATIVE LIST OF ISSUES FOR COOPERATION 1. Training, in Ukraine and EU countries, of Ukrainian officials from government bodies engaged in public procurement; 2. Training of suppliers interested participating in public procurement; 3. Exchange of information and experience on best practice and regulatory rules in the sphere of public procurement; 4. Enhancement of the functionality of the public procurement website and establishment of a system of public procurement monitoring; 5. Consultations and methodological assistance from the EU Party in application of modern electronic technologies in the sphere of public procurement; 6. Strengthening the bodies charged with guaranteeing a coherent policy in all areas related to public procurement and the independent and impartial consideration (review) of contracting authorities' decisions. (Cf. Article 150 paragraph 2 of this Agreement) ANNEX XXI-P TO CHAPTER 8 THRESHOLDS 1. The value thresholds mentioned in Article 149(3) of this Agreement shall be for both Parties: (a) EUR 135 000 for public supply and service contracts awarded by central government authorities and design contests awarded by such authorities; (b) EUR 209 000 in the case of public supply and public service contracts not covered by point (a); (c) EUR 5 225 000 in the case of public works contracts; (d) EUR 5 225 000 in the case of works contracts in the utilities sector; (e) EUR 5 225 000 in the case of concessions; (f) EUR 418 000 in the case of supply and service contracts in the utilities sector; (g) EUR 750 000 for public service contracts for social and other specific services; (h) EUR 1 000 000 for service contracts for social and other specific services in the utilities sector. 2. The EUR thresholds quoted in paragraph 1 shall be adapted to reflect the thresholds applicable under the EU Directives at the moment of the entry into force of this Agreement.